In an action, inter alia, to recover damages for breach of contract, the defendant Jacques Romulus appeals (1), as limited by his brief, from so much of an order of the Supreme Court, Kings County (Partnow, J), dated February 14, 2006, as, upon granting his motion, in effect, to vacate a default judgment against him, conditioned the vacatur upon the depositing of his taxi medallion with the court, and (2) from an order of the same court dated June 20, 2006, which granted the plaintiffs motion, among other things, to direct him to deposit his taxi medallion with the court, and, in effect, amended the order dated February 14, 2006, by directing him to deposit his taxi medallion with the court or post a bond for the amount of the judgment with interest.
Ordered that the appeal from the order dated February 14, *8002006 is dismissed, as that order was superseded by the order dated June 20, 2006; and it is further,
Ordered that the order dated June 20, 2006 is affirmed; and it is further,
Ordered that one bill of costs is awarded to the plaintiff.
Contrary to the appellant’s contentions, the Supreme Court properly conditioned vacatur of the default judgment upon a direction that he deposit his taxi medallion with the court or post a bond for the amount of the judgment with interest (see CPLR 5015 [a]; Testwell Craig Labs, v Charles Assoc., 264 AD2d 836 [1999]; Curry v Roman, 217 AD2d 314, 320 [1995]). Lifson, J.P., Ritter, Angiolillo and Carni, JJ., concur.